Citation Nr: 0020866	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for lumbosacral strain, with degenerative disc 
disease and degenerative changes at the L4-5 level.

2.  Entitlement to a disability evaluation in excess of 10 
percent for bilateral pes planus, with plantar fasciitis.

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for sinusitis with allergic rhinitis.

4.  Entitlement to a total disability evaluation based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty for more than 18 years, to 
include from June 1978 to July 1996.

The above four matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), dated in February 1997 and 
November 1999.   The claim of entitlement to an initial 
disability evaluation in excess of zero percent for sinusitis 
with allergic rhinitis (historically identified by the RO and 
by the Board as a claim of entitlement to a compensable 
rating for sinusitis with allergic rhinitis) was remanded to 
the RO for additional development in November 1998.  The 
veteran thereafter offered testimony on the remaining three 
matters at a videoconference hearing that was conducted on 
May 22, 2000, before the undersigned, who is a Member of the 
Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.

REMAND

The veteran contends that he is entitled to ratings exceeding 
those currently in effect for the service-connected 
lumbosacral strain, bilateral pes planus with plantar 
fasciitis, and sinusitis with allergic rhinitis, and to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  After 
a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken.  In 
particular, the Board notes that, at the May 2000 
videoconference hearing, the veteran submitted additional 
evidence that, according to his representative, "covers all 
three issues" on which testimony was offered, and, the Board 
notes, may very well also contain medical data relevant to 
the sinusitis issue.  Unfortunately, this evidence, which, 
according to the veteran's representative, was accompanied by 
the requisite waiver, has not been associated with the files, 
rendering the record incomplete at this time.

It is also the Board's opinion that the claim of entitlement 
to an initial disability evaluation in excess of zero percent 
for sinusitis and allergic rhinitis should be further 
developed, too, because this claim has been erroneously 
identified as a claim in which the veteran disagrees with an 
increased rating, rather than a claim in which the veteran 
disagrees with an initial, or original, rating award.  In 
this regard, it is noted that, in the very recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the RO had never properly provided the 
appellant with a statement of the case concerning an issue, 
as the document addressing that issue "mistakenly treated a 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle,' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson, at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

Regarding the above claim, the Board also notes that the RO 
has yet to consider the possibility of the assignment of 
"staged" ratings for separate periods of time.  Fenderson, 
at 126.

In addition to the above, the Board is of the opinion that 
the unemployability claim should be further developed.  In 
this regard, it is noted that, at the May 2000 
videoconference hearing, the veteran indicated that he was 
currently enrolled in a VA vocational rehabilitation program, 
in the field of environmental science.  He also stated that 
he was at the time working temporarily with the Census 
Bureau.  A statement from the veteran clarifying/updating his 
work history, including his current working (or nonworking) 
status, should be obtained, and copies of the VA records 
reflecting the vocational rehabilitation program that the 
veteran is currently undergoing should be associated with the 
files.

Also regarding the unemployability claim, the Board is of the 
opinion that the veteran should undergo a VA general medical 
examination, in order to obtain a physician's 
assessment/opinion regarding the degree to which the 
veteran's service-connected disabilities (which also include, 
among other disabilities, paresthesia of the anterior 
mandible involving the fifth cranial nerve, and hypertension) 
currently affect the veteran's industrial capabilities.

The above VA medical examination should be conducted after 
all the other evidence that is being asked for in this remand 
has been associated with the files, and after the examiner 
has had an opportunity of reviewing the entire evidentiary 
record.  The rationale for this instruction is that the Court 
has held that the requirement for evaluation of the complete 
medical history of a veteran's condition operates to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Also, in West v. Brown, 7 Vet. App. 70 (1994), 
the Court clearly indicated that the necessity of evaluation 
of the complete medical history applied not only to 
adjudicators, but also to examining physicians, and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  See 
West, at 78, citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
 
Finally, the RO should make sure that the evidentiary record 
is complete in terms of evidence reflecting VA (and private, 
if any) medical treatment for any of the service-connected 
disabilities between August 1999 and the present time.  (See 
Tetro v. West, 12 Vet. App. 404, 412 (2000), interpreting an 
also very recent holding in Hayre v. West, 188 F.3d 1327 
(Fed.Cir. 1999), to the effect that VA's failure to fulfill 
its duty to assist a claimant by obtaining pertinent VA 
medical records vitiates the finality of an RO decision, for 
purposes of direct appeal.)  The new evidence should include 
copies of the report of an MRI that the veteran said at the 
May 2000 videoconference hearing was to be obtained in July 
2000.

In view of the foregoing, the above matter is necessarily 
remanded for the following action/development:

1.  The RO should associate with the 
files the evidence that the veteran 
submitted for VA's review at the May 2000 
videoconference hearing, to which 
reference was made at the outset of that 
hearing.

2.  The RO should also make sure that the 
files contain copies of all records 
reflecting VA (and private, if any) 
medical treatment furnished to the 
veteran at least between March 1999 and 
the present time.  This evidence should 
include a copy of the record reflecting 
the interpretation of the results of an 
MRI that the veteran said at the May 2000 
videoconference hearing was to be 
obtained in July 2000.

3.  The RO should also obtain copies of 
the VA records reflecting the vocational 
rehabilitation program that the veteran 
reportedly has been attending this year, 
per his testimony at the May 2000 
videoconference hearing.

4.  The RO should also contact the 
veteran and ask him to submit a written, 
legible statement, clarifying/updating 
his work history, including a description 
of his recent job with the Census Bureau, 
and describing his current working (or 
nonworking) status.

5.  After the above development has been 
fully undertaken, and all the new 
evidence has been associated with the 
files, the RO should schedule the veteran 
for a VA general medical examination.  
The veteran should be advised, in 
writing, of the potential consequences of 
a failure to report for a scheduled 
medical examination.

The examiner should be informed of the 
disabilities for which the veteran is 
currently service-connected, and of the 
current ratings assigned for each 
disability.  He or she should also be 
asked to review the pertinent evidence in 
the files, examine the veteran, request, 
and interpret, any necessary studies 
and/or tests, particularly those 
necessary to clarify the severity of any 
of the service-connected disabilities, 
and thereafter submit a comprehensive, 
legible report of medical examination 
containing at least the following 
information:

A.  A statement as to whether he or 
she reviewed the evidentiary record 
prior to the medical examination.

B.  A list of all the diagnoses 
warranted in the present case.

C.  His or her opinion as to the 
degree to which the veteran's 
service-connected disabilities 
currently affect the veteran's 
industrial capabilities.   The 
degree of functional limitation with 
use should be described, as 
appropriate, with regard to each of 
the disabilities at issue.

6.  After the RO has made sure that all 
the above development has been fully 
accomplished and documented in the files, 
the RO should re-adjudicate the matters 
hereby being remanded.  The re-
adjudication of the sinusitis with 
allergic rhinitis claim should reflect 
the RO's consideration of the potential 
applicability of staged ratings, as 
discussed by the Court in Fenderson.  
If, upon re-adjudication, either one of 
the benefits sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative another 
supplemental statement of the case, 
setting forth the rationale for the 
denial, and advising the veteran of his 
right to respond.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




